DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29,30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 depends from claim 29 which has not been included with the claims dated 1/20/22.  The status of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28,30-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP1120515.
Claim 21.  EP1120515 discloses a set of essentially identical floor panels each comprising long and short edges, whereby the short edges are provided with a mechanical locking system comprising first and second connectors integrated with the floor panels,
 wherein the first connector comprises a locking strip (3) with an upwardly directed locking element (at 8), at a first short edge of a floor panel, configured to cooperate with a downwardly open locking groove (generally at 17) at an adjacent second short edge of another floor panel for connecting the adjacent edges horizontally, 
wherein the second connector comprises a first tongue (as noted in the annotated figure), either at the first or the second short edge, extending horizontally, configured to cooperate with a horizontally open tongue groove (as noted in the annotated figure), at the other of said first or second short edges, for connecting the adjacent edges in vertical direction and configured to be locked with a vertical motion, 

wherein the short edge with the tongue groove is provided with a second tongue (as noted in the annotated figure) above the tongue groove, the second tongue protruding horizontally, 
wherein the locking strip comprises an inner groove part which extends over a first length between an inner part of the tongue groove and a vertical plane at a substantially vertical upper surface of the first short edge, an outer locking part which extends over a third length between an outer edge of the locking strip and a vertical plane at a locking surface of the locking element, and an intermediate flexible part which extends over a second length between the inner groove part and the outer locking part, 
wherein a total length of the first length, the second length and the third length is greater than a maximum thickness from an upper-most surface of the floor panel to a lower- most surface of the floor panel (as seen in the figures), and 
wherein the second tongue vertically overlaps the intermediate flexible part (as seen in the annotated figure).

    PNG
    media_image1.png
    543
    993
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    277
    798
    media_image2.png
    Greyscale

Claim 22. The set as claimed in claim 21, wherein the first tongue is configured to protrude from a substantially vertical upper surface at the short edge with the first tongue (as seen in the figures).
Claim 23. The set as claimed in claim 21, wherein the second tongue is configured to protrude from a substantially vertical upper surface at the short edge with the second tongue (as seen in the figures).
Claim 24.  The set as claimed in claim 21, wherein an upper surface of the first tongue is substantially parallel to a locking surface of the locking groove (a seen in the figures, where they are both horizontal).

Claim 26. The set as claimed in claim 25, wherein an angle of a locking surface (18) of the locking groove against the horizontal is greater than the angle of the upper surface of the first tongue (where the angle of the upper surface is less than 90 degrees and the angle of 18 is greater than 90 degrees against the horizontal).
Claim 27. The set as claimed in claim 26, wherein the angle of the locking surface of the locking groove is 10-30 degrees greater than the angle of the upper surface of the first tongue (as seen in the annotated figure above).
Claim 28.  The set as claimed in claim 21, wherein a total length of the first length and second length is greater than the maximum thickness (as seen in the figures).
Claim 30. The set as claimed in claim 29, wherein a lower surface of the locking strip at the outer locking part is positioned above a rear face of the floor panel (as seen in the figures).
Claim 31. EP1120515 discloses a set of essentially identical floor panels each comprising long and short edges, whereby the short edges are provided with a mechanical locking system comprising first and second connectors integrated with the floor panels, 
wherein the first connector comprises a locking strip (3) with an upwardly directed locking element (generally at 8), at a first short edge of a floor panel, configured to cooperate with a downwardly open locking groove (generally at 17) at an adjacent second short edge of another floor panel for connecting the adjacent edges horizontally, 

wherein the first tongue at one of the short edges is formed in one piece with the panel, wherein the short edge with the tongue groove is provided with a second tongue (as noted in the annotated figure) above the tongue groove, the second tongue protruding horizontally, 
wherein a length of the locking strip which extends from an inner most surface of the tongue groove to an outer most surface of the locking the strip is greater than a maximum thickness from an upper-most surface of the floor panel to a lower-most surface of the floor panel (as seen in the figures), and 
wherein the second tongue is spaced from the upper-most surface of the floor panel (as noted in the annotated figures).
Claim 32.  The set as claimed in claim 21, wherein the second tongue is spaced from the upper-most surface of the floor panel (as noted in the annotated figures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635